PER CURIAM.
Plaintiffs appeal a final cost judgment in favor of defendant Frank Thomas, II entered following a final summary judgment for the defendants/appellees, Frank Thomas, II and Thomas (Thomas A.) & Associates, P.A.
This court reversed the final summary judgment as to defendants Frank Thomas, II and Thomas (Thomas A.) & Associates, P.A. and remanded the cause with instructions to allow the plaintiffs to present evidence in support of their claims. Wander v. Moxon, 619 So.2d 979 (Fla. 4th DCA 1993). Accordingly, the cost judgment is reversed and this cause remanded for further proceedings consistent herewith.
REVERSED and REMANDED.
ANSTEAD, FARMER and PARIENTE, JJ., concur.